Name: Commission Implementing Regulation (EU) 2016/39 of 14 January 2016 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for Mexico in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: health;  trade;  foodstuff;  tariff policy;  agricultural policy;  international trade;  animal product;  America;  agricultural activity
 Date Published: nan

 16.1.2016 EN Official Journal of the European Union L 11/3 COMMISSION IMPLEMENTING REGULATION (EU) 2016/39 of 14 January 2016 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for Mexico in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4)(c) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 (2) lays down veterinary certification requirements for imports into and transit, including storage during transit, through the Union of poultry and poultry products (the commodities). It provides that the commodities may only be imported into and transit through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (2) Regulation (EC) No 798/2008 also lays down the conditions for a third country, territory, zone or compartment to be considered as free from highly pathogenic avian influenza (HPAI). (3) Mexico is listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which imports into and transit through the Union of specified pathogen-free eggs (SPF-eggs) and egg products are authorised. (4) Following HPAI outbreaks of the subtype H7N3 on the Mexican territory in January 2013, imports into or transit through the Union of egg products were prohibited by Commission Implementing Regulation (EU) No 437/2013 (3). (5) The latest HPAI outbreak of that disease was confirmed at the beginning of March 2015. (6) On 8 May 2015, Mexico has submitted information on its HPAI situation. Mexico applied a stamping out policy and has carried surveillance for avian influenza. It did not detect any further virus circulation. (7) That information has been evaluated by the Commission. On the basis of that evaluation and the guarantees provided by Mexico, the Commission services concluded that the imports into or transit through the Union of egg products should again be authorised from the whole territory of Mexico. (8) The entry for Mexico in Part 1 of Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part 1 of Annex I to Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (3) Commission Implementing Regulation (EU) No 437/2013 of 8 May 2013 amending Regulation (EC) No 798/2008 as regards the entry for Mexico in the list of third countries, territories, zones or compartments from which certain commodities may be imported into or transit through the Union (OJ L 129, 14.5.2013, p. 25). ANNEX In Part 1 of Annex I to Regulation (EC) No 798/2008, the entry for Mexico is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 MX-Mexico MX-0 Whole country SPF EP 5 February 2016